STRUCKMEYER, Justice.
We originally concluded, 81 Ariz. 162, 302 P.2d 930, that the National Labor Relations Board had the exclusive jurisdiction in the first instance to determine whether there was here an unfair labor practice and whether such practice resulted in a controversy affecting commerce. Because the trial court did not make an express finding as to the effect of appellees’ business on commerce and because no transcript of the evidence was certified to this court, it is urged that we must necessarily have, without so stating, taken judicial notice of facts to support the conclusion that this controversy affected commerce. Appellees misapprehend the basis of our decision. The trial court by its conclusion of Law No. 7 found that nothing “contained in the National Labor Management Relations Act of 1947 as amended [29 U.S.C.A. § 141 et seq.] operates to divest this court of its ju*32risdiction over the parties and subject matter of this litigation.” From an examination of the pleadings and findings of fact, we reached a conclusion contrary to the foregoing conclusion of the trial court. We did not hold that appellees’ business affected commerce, but that it is possible to say that the aggregate of appellees’ business may affect commerce within the meaning of the Taft-Hartley Act; and, consequently, the subject matter of this litigation falls within the sphere of action of the National Labor Relations Board. Weber v. Anheuser-Busch, 348 U.S. 468, 75 S.Ct. 480, 99 L.Ed. 546.
We appreciate the sincere efforts of counsel and their exhaustive and dispassionate analysis, particularly those counsel amici curiae who have filed separate briefs, but we are still constrained to the view that because the subject matter of the action may he an unfair labor practice affecting commerce, it is within the exclusive jurisdiction of the National Labor Relations Board in the first instance.
WINDES and LA PRADE, JJ., concurring.